Title: To Thomas Jefferson from Tobias Lear, 8 November 1793
From: Lear, Tobias
To: Jefferson, Thomas



Dear Sir
New York November 8th: 1793

Accept my grateful acknowledgements and best thanks for your kind letter of the 5th. instant; which, together with the minutes of a Route and the letters enclosed, came to my hands Yesterday.
As a sincere friend, and truly wishing your personal happiness, I cannot but be pleased with your determination to retire from your public station; because I know that a mind like your’s can find more solid enjoyment in the private walks of life than any public station, however elevated or flattering, can give it. But as a Citizen of this Country, and as one who has its best interests very much at heart, I shall exceedingly regret that event. And I know when I express this sentiment for myself, that I speak the language of a large proportion of the honest and good Citizens of this Country.
I hope, my dear Sir, that I shall never wantonly forfeit the good opinion which you have been pleased to entertain of me—and to express to your friends.
I have taken my passage on board the American Ship Fanny, which is bound to Glascow, and is expected to sail on the 10th.; but I think it likely she may be detained a day or two longer. Should anything occur to you in which I can render you service while I am in Europe, you will please me in letting me know it. Letters directed to me to the Care of our Consul at London will find me. Wishing you every happiness that the reflections of an honest and independent mind can give—I am, Dear Sir, with sincere attachment & respect, Your friend & Servt

Tobias Lear

